Exhibit 10.27

Execution Copy

OMNIBUS AMENDMENT No. 1

THIS OMNIBUS AMENDMENT NO. 1, dated January 15, 2013 (this “Amendment”) is
entered into by and among the Transaction Parties (defined below) and relates to
the following transaction documents (the “Transaction Documents”): (1) the
Second Amended and Restated Indenture, dated as of September 1, 2012, by and
among Marriott Vacations Worldwide Owner Trust 2011-1, as issuer (the “Issuer”),
Marriott Ownership Resorts, Inc., as servicer (the “Servicer” or “MORI”), and
Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”) and as back-up servicer (the “Back-Up Servicer”) (the “Indenture”);
(2) the Amended and Restated Note Purchase Agreement, dated September 11, 2012,
by and among the Issuer, the Servicer, MORI SPC Series Corp., as seller (the
“Seller”), Marriott Vacation Worldwide Corporation, as performance guarantor
(the “Performance Guarantor” or “MVW”), the Purchasers (as defined in the
Transaction Documents) and Deutsche Bank AG, New York Branch, as administrative
agent (the “Administrative Agent”) (the “Note Purchase Agreement”); (3) the
Amended and Restated Purchase Agreement, dated as of September 1, 2012, by and
between MORI and the Seller (the “Purchase Agreement”); (4) the Amended and
Restated Sale Agreement, dated as of September 1, 2012, by and between the
Seller and the Issuer (the “Sale Agreement”); (5) the Amended and Restated
Performance Guaranty, dated as of September 1, 2012, by and among the Issuer,
the Performance Guarantor and the Indenture Trustee (the “Performance
Guaranty”); (6) the Custodial Agreement, dated as of September 1, 2011, by and
among Wells Fargo Bank, National Association, as custodian (the “Custodian”),
the Issuer, the Indenture Trustee and the Servicer (the “Custodial Agreement”);
(7) the Administration Agreement, dated as of September 1, 2011, by and among
the Issuer, MORI, as administrator (the “Administrator”), the Indenture Trustee
and Wilmington Trust, National Association, as owner trustee (the “Owner
Trustee”) (the “Administration Agreement”); (8) the Amended and Restated Trust
Agreement, dated September 28, 2011, by and between MVCO Series LLC, as owner
(the “Owner” and together with the Issuer, MORI, MVW, the Seller, the
Performance Guarantor, the Administrative Agent, the Indenture Trustee, the
Servicer, the Administrator, the Back-Up Servicer, the Custodian, the Purchasers
and the Funding Agents, the “Transaction Parties”) and the Owner Trustee (the
“Trust Agreement”); and (9) any other ancillary documents, agreements,
supplements and/or certificates entered into or delivered in connection with the
foregoing.

RECITALS

WHEREAS, the Transaction Parties desire to amend the Second Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (the “Second Amended and Restated Standard Definitions”) in the manner
set forth herein.

WHEREAS, the Transaction Parties desire to amend the Indenture and the Note
Purchase Agreement each in the manner set forth herein.

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

 

KL2 2780484.5



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

 

  Section 1.01. Amendment to the Standard Definitions

The following definitions shall replace the corresponding definition in the
Second Amended and Restated Standard Definitions:

““Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from or
by (i) the Servicer pursuant to the Indenture and Servicing Agreement, (ii) the
Reserve Account or Hedge Reserve Account pursuant to Section 3.02(b) or
Section 3.02(e) of the Indenture and Servicing Agreement, (iii) the Seller or
the Issuer pursuant to Section 4.06 of the Indenture and Servicing Agreement,
(iv) the Performance Guarantor pursuant to the Performance Guaranty, and (v) a
Hedge Counterparty in respect of a Hedge Agreement, less (B) amounts on deposit
in the Collection Account related to collections related to any Due Periods
subsequent to the Due Period related to such Payment Date.”

““Hedge Agreement” shall mean collectively (i)(A) the related ISDA Master
Agreement, the related Schedule to the ISDA Master Agreement, and the related
Confirmation or (B) a long form confirmation, and (ii) to the extent applicable,
pursuant to Section 3.03(b)(v) of the Indenture, an ISDA Credit Support Annex
relating thereto.”

““LIBOR Rate” shall mean, (a) with respect to any Funding Period, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Bloomberg L.P.’s Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars at approximately 11:00 A.M. (London time) two London Business Days prior
to the first day of such Funding Period for a term equal to the length of such
Funding Period, as determined in accordance with Section 2.8 of the Note
Purchase Agreement or (b) with respect to any day during an Interest Accrual
Period, the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Bloomberg L.P.’s Page BBAM1/(Official BBA USD Dollar Libor
Fixings) (or any successor page or such other page or service as each
Non-Conduit Committed Purchaser shall determine in its sole discretion) as the
London interbank offered rate for deposits in U.S. dollars for a term of thirty
(30) days at approximately 11:00 A.M. (London time) on such day, or if such day
is not a London Business Day on the immediately preceding London Business Day;
provided, however, if more than one rate is specified on the applicable page or
screen, the applicable rate shall be the arithmetic mean of all such rates. If
for any reason such rate is not available, the term “LIBOR Rate” shall mean,
(a) for any Funding Period, the rate at which deposits in U.S. dollars are
offered to the applicable Funding Agent in the London interbank market at
approximately 11:00 A.M. (London time) two London Business Days prior to the
first day of such Funding Period for a term equal to the length of such Funding
Period or (b) for any day during an Interest Accrual Period, the rate at which
deposits in U.S. dollars are offered to the applicable Non-Conduit Committed
Purchaser in the London interbank market at approximately 11:00 A.M. (London
time) on such day, or if such day is not a London Business Day on the
immediately preceding London Business Day for a term of thirty (30) days.”

““Trust Accounts” shall mean collectively, the Collection Account, the Reserve
Account, the Control Accounts, the Hedge Collateral Account, the Hedge Reserve
Account and such other accounts established by the Indenture Trustee pursuant to
Section 3.01(a) of the Indenture and Servicing Agreement.”

 

KL2 2780484.5

 

2



--------------------------------------------------------------------------------

The following definitions shall be added to the Second Amended and Restated
Standard Definitions in the appropriate alphabetical order:

““Hedge Determination Date” shall mean the date that is 2 Business Days prior to
a Determination Date.”

““Hedge Reserve Account” shall mean the account established and maintained by
the Indenture Trustee pursuant to Section 3.02(e) of the Indenture and Servicing
Agreement.”

““Hedge Reserve Option” shall mean the Issuer’s revocable election to deposit
Hedge Reserve Amounts to fully or partially fund the Hedge Reserve Account in
lieu of providing Hedge Agreements pursuant to Section 3.03(c) of the Indenture
and Servicing Agreement.

“Hedge Reserve Account Required Balance” shall mean for any Funding Date or
Hedge Determination Date, the higher of two bids obtained by the Servicer from
broker/dealers approved by the Administrative Agent regarding the purchase price
of a Hedge Agreement in the form of an interest rate cap that meets the
requirements of Section 3.03(b) for a notional amount equal to 95% of the
Unhedged Outstanding Note Balance and based on the Hedge Amortization Schedule.”

“Hedge Reserve Amounts’ shall mean amounts deposited in the Hedge Reserve
Account in connection with the exercise by the Issuer of the Hedge Reserve
Option.

““Hedge Trigger Event” shall exist if (i) on a Hedge Determination Date, (A) the
LIBOR Rate is greater than 3.00% or (B) to the extent that the Aggregate Loan
Balance exceeds $0.00, the Gross Excess Spread Percentage is less than 7.00%, or
(ii) an Amortization Event shall exist, or (iii) the Facility Termination Date
shall have occurred.”

““Implied Hedged Amount” shall mean as of any date of determination, the sum of
(i) the notional amount of interest rate caps that can be purchased with the
amount on deposit in the Hedge Reserve Account divided by 95% and (ii) the
notional amount of the Hedge Agreements divided by 90%.”

““Unhedged Outstanding Note Balance” shall mean for any date of determination,
an amount equal to the greater of (A) $0 and (B) (i) the Outstanding Note
Balance minus (ii) the notional amount of the Hedge Agreements divided by 90%.”

 

  Section 1.02. Amendment of the Indenture

Section 3.02(e) of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:

“(e) Hedge Reserve Account. The Issuer may exercise at any time an option to
fund a hedge reserve account as set forth in this Section 3.02(e) to fully or
partially fund its hedging obligations hereunder in lieu of executing Hedge
Agreements by providing notice to the Servicer, the Administrative Agent and the
Indenture Trustee. The Issuer may also on any Hedge Determination Date, Payment
Date or Funding Date, revoke its option to fund a hedge reserve account at any
time by sending written notice to the Servicer, the Administrative Agent and the
Indenture Trustee; provided that at the time of such full or partial revocation
the Implied Hedge Amount is equal to or greater than the Outstanding Note
Balance. The Issuer may elect multiple exercises and multiple revocations of its
option to fund a hedge reserve account as set forth in this Section 3.02(e).
Whenever the Issuer initially elects to exercise the Hedge Reserve Option, the
Indenture Trustee shall cause to be established and shall cause to be maintained
an account (the “Hedge Reserve Account”) for the benefit of the Noteholders. The
Hedge Reserve Account shall be an Eligible Bank Account initially established at
the Corporate Trust Office of the Indenture Trustee, bearing the designation
“Marriott Vacations Worldwide Owner Trust 2011-1 – Hedge Reserve Account, Wells
Fargo Bank, National Association, as Indenture Trustee for the benefit of the
Noteholders”. The Indenture Trustee on behalf of the Noteholders shall possess
all right, title and interest in all funds on deposit from time to time in the
Hedge Reserve Account and in all proceeds thereof. The Hedge Reserve Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the

 

KL2 2780484.5

 

3



--------------------------------------------------------------------------------

Noteholders as their interests appear in the Trust Estate. If, at any time, the
Hedge Reserve Account ceases to be an Eligible Bank Account, the Indenture
Trustee shall within two Business Days establish a new Hedge Reserve Account
which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new Hedge Reserve Account and from the date such new Hedge
Reserve Account is established, it shall be the “Hedge Reserve Account.” Amounts
on deposit in the Hedge Reserve Account shall be invested in accordance with
Section 3.01 hereof. Funding, withdrawals and payments from the Hedge Reserve
Account shall be made in the following manner:

(i) Funding. On each Funding Date on which the Issuer has elected to fund the
Hedge Reserve Account and has not revoked such election, the Issuer shall
deposit or shall cause to be deposited into the Hedge Reserve Account the amount
necessary to cause the amount on deposit in the Hedge Reserve Account to be
equal to the Hedge Reserve Account Required Balance (after giving effect to the
Increase on such Funding Date, existing Hedge Agreements and Hedge Agreements
entered into in respect of such Funding Date) and thereafter, on each Payment
Date, if the amount on deposit in the Hedge Reserve Account (after giving effect
to any deposit of the applicable portion of the proceeds of any Increase on such
Payment Date) is less than the Hedge Reserve Account Required Balance, a deposit
shall be made to the Hedge Reserve Account, to the extent of Available Funds as
provided in Section 3.04 hereof.

(ii) Hedge Trigger Event. Upon the occurrence of a Hedge Trigger Event, the
Issuer shall, no later than 15 calendar days thereafter, purchase or cause to be
purchased a Hedge Agreement that meets the requirements of Sections 3.03(b) and
such that the Hedge Agreements collectively provide for a notional amount at
least equal to, in the aggregate, 90% of the Outstanding Note Balance (after
giving effect to the reduction of the Outstanding Note Balance due to the
issuance of any Exchange Notes pursuant to Section 2.13 hereof on such date).
The Indenture Trustee shall, as directed by the Issuer and the Administrative
Agent, to the extent of funds available in the Hedge Reserve Account, either
(i) pay the applicable Hedge Agreement premium to the related Hedge
Counterparty, or (ii) in the event the Issuer provides the Indenture Trustee
with evidence that it has already paid such premium, reimburse the Issuer. To
the extent there are funds remaining in the Hedge Reserve Account following the
payment of such Hedge Agreement premium, the Indenture Trustee shall withdraw
such funds from the Hedge Reserve Account and deposit such funds into the
Collection Account as Available Funds for the immediately following Payment
Date. To the extent that the Issuer fails to purchase or cause to be purchased
the Hedge Agreement following a Hedge Trigger Event in the timeframe described
above, the Administrative Agent is authorized to obtain such Hedge Agreement on
behalf of the Issuer and to direct the Indenture Trustee to withdraw from the
Hedge Reserve Account, to the extent of funds available therein, the applicable
Hedge Agreement premium and to pay such amount to the related Hedge
Counterparty.

(iii) Payment in Full. To the extent that on the Payment Date on which the
Outstanding Note Balance will be reduced to zero, there are amounts on deposit
in the Hedge Reserve Account, the Indenture Trustee shall withdraw all amounts
on deposit in the Hedge Reserve Account and shall deposit such amounts into the
Collection Account.

(iv) Amounts in Excess of Hedge Reserve Account Required Balance. If, on any
Payment Date, amounts on deposit in the Hedge Reserve Account are greater than
the Hedge Reserve Account Required Balance (after giving effect to all other
distributions and disbursements on such Payment Date), the Indenture Trustee
shall, based on the Monthly Servicer Report, withdraw funds in excess of the
Hedge Reserve Account Required Balance from the Hedge Reserve Account and
deposit such funds into the Collection Account as Available Funds on such
Payment Date for application in accordance with Section 3.04 hereof. If on any
Hedge Determination Date, Funding Date or Payment Date, the Issuer has revoked
its election, in whole or in part, to fund the Hedge Reserve Account, provided
that the Implied Hedge Amount is equal to or greater than the Outstanding Note
Balance and the Issuer has otherwise complied with the Hedge Requirements,
amounts on deposit in the Hedge Reserve Account shall be deposited in the
Collection Account as Available Funds.

 

KL2 2780484.5

 

4



--------------------------------------------------------------------------------

(v) Facility Termination Date. On the Payment Date immediately following each
Facility Termination Date on which Exchange Notes are being issued by the Issuer
pursuant to Section 2.13, the Indenture Trustee acting at the direction of the
Servicer, shall withdraw from the Hedge Reserve Account an amount equal to the
excess of (i) the amount of cash or other immediately available funds on deposit
in the Hedge Reserve Account on such Payment Date over (ii) the amount withdrawn
in accordance with the second sentence of Section 3.02(e)(ii) above, and pay
such amount, free and clear of the Lien of this Indenture and Servicing
Agreement, to the indenture trustee under the related Exchange Notes Indenture,
for deposit into the hedge reserve account for such Exchange Notes; or if no
hedge reserve account has been established for such Exchange Notes, into the
related collection account for distribution in accordance with the indenture for
such Exchange Notes.”

Section 3.03 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:

“Section 3.03 Hedge Agreements and Hedge Reserve Amounts.

(a) Hedge Requirements. The Issuer shall, at all times, so long as the Notes
remain unpaid, provide Hedge Agreements and/or Hedge Reserve Amounts in
accordance with the terms described in this Section 3.03 (the “Hedge
Requirements”).

(b) Hedge Agreements.

(i) Each Hedge Agreement shall either be in the form of an interest rate cap or
an interest rate swap, or a combination thereof, in each case between the Issuer
and a Qualified Hedge Counterparty, with an effective date on or prior to a
Funding Date.

(ii) In the case of an interest rate swap, the related Hedge Agreement shall
provide for the payment on each Payment Date to the related Hedge Counterparty
of interest on the notional amount thereof at a fixed rate per annum and the
payment to the Indenture Trustee for deposit into the Collection Account of a
floating rate per annum equal to the LIBOR Rate for each Interest Accrual
Period; provided that the Issuer and the Hedge Counterparties may, subject to
the related Hedge Agreements, make payments on a net basis; provided, further,
that the fixed rate per annum paid to a Hedge Counterparty under an interest
rate swap shall not exceed the weighted average coupon for the Borrowing Base
Loans as of the last day of the related Due Period, less 8.50%.

(iii) In the case of an interest rate cap, the related Hedge Agreement shall
provide for the payment by the Hedge Counterparty to the Indenture Trustee for
deposit into the Collection Account on each Payment Date if the LIBOR Rate is
greater than the Required Cap Rate for the related Interest Accrual Period, if
any.

(iv) Any confirmation related to the ISDA Master Agreement and schedule thereto
or long form confirmation, in each case, in the form of interest rate swaps,
shall terminate on the last day that the Notes are assumed to be Outstanding
based on the Hedge Amortization Schedules.

(v) Each Hedge Agreement may permit, if the related Hedge Counterparty fails to
meet the rating requirements in clause (a) of the definition of Qualified Hedge
Counterparty, such related Hedge Counterparty to post collateral to secure its
obligations under the related Hedge Agreement. To the extent such Hedge
Agreement permits the posting of collateral, such Hedge Agreement shall require
the following terms (the “Hedge Agreement Collateral Posting Requirements”):

(A) the Hedge Counterparty shall, within 15 days’ of failing to meet such rating
requirement, secure its obligations under the related Hedge Agreement, by
posting collateral to the Indenture Trustee for deposit into the Hedge
Collateral Account in an amount equal to the Hedge Collateral Amount;

 

KL2 2780484.5

 

5



--------------------------------------------------------------------------------

(B) the Hedge Counterparty shall, at least on a weekly basis, mark-to-market the
related Hedge Agreement (pursuant to the terms thereof) and post additional
collateral, as necessary such that the amount on deposit in the Hedge Collateral
Account is at least equal to the Hedge Collateral Amount; and

(C) “Hedge Collateral Amount” shall mean with respect to a Hedge Counterparty
that has been downgraded below the rating requirements in clause (a) of the
definition of Qualified Hedge Counterparty, the following:

 

  (1) If the Hedge Counterparty has a long-term unsecured debt rating of below
“A” from S&P or a short-term unsecured debt rating below “A-1” from S&P but has
a long-term unsecured debt rating of at least BBB+ from S&P, the Hedge
Collateral Amount shall be calculated using the following formula:

Max[0, MtM]

 

  (2) If the Hedge Counterparty has a long-term unsecured debt rating of below
“BBB+” from S&P or a short-term unsecured debt rating below “A-2” from S&P but
has a long-term unsecured debt rating of at least BBB- from S&P, the Hedge
Collateral Amount shall be calculated using the following formula:

Max[0, MtM + (4% * notional amount of Hedge Agreement)]

“MtM” = Mark-to-market value of the Hedge Agreement. For the avoidance of doubt,
the Mark-to-market value shall be expressed as a negative number if the Issuer
is net out-of-the-money with respect to the Hedge Agreement and as a positive
number if the Issuer is net in-the-money with respect to the Hedge Agreement.

(vi) Immediately upon receipt, the Indenture Trustee shall deposit all amounts
received in respect of the Hedge Agreements into the Collection Account (other
than amounts in respect of the Hedge Agreement Collateral Posting Requirements,
which shall be deposited into the Hedge Collateral Account). Other than
amendments or modifications to effect the adjustments to the notional amount of
the Hedge Agreements required by this Section 3.03, any consents, directions or
approvals of amendments or modifications to a Hedge Agreement required to be
given by the Indenture Trustee under the Hedge Agreement will require the
direction of the Required Facility Investors.

(vii) Upon notice or knowledge of any Hedge Event of Default or Termination
Event, any party hereto shall provide notice to the other parties hereto and the
Hedge Counterparty.

(viii) The Issuer agrees that if any Hedge Counterparty ceases to be a Qualified
Hedge Counterparty, unless 100% of the Purchasers agree that such Hedge
Counterparty shall continue, the Issuer shall have five (5) Business Days (x) to
cause such Hedge Counterparty to assign its obligations under the related Hedge
Agreement to a new Qualified Hedge Counterparty (or such Hedge Counterparty
shall have five (5) Business Days to again become a Qualified Hedge
Counterparty), (y) to obtain a guarantor (with such form of guarantee meeting
S&P’s then current criteria) that meets the definition of Qualified Hedge
Counterparty, or (z) to obtain a substitute Hedge Agreement, together with the
related Qualified Hedge Counterparty’s acknowledgement of the pledge by the
Issuer to the Indenture Trustee of the Issuer’s rights under such Hedge
Agreement provided, that the Issuer shall not terminate ineligible Hedge
Agreements until the related substitute Hedge Agreements are effective.

 

KL2 2780484.5

 

6



--------------------------------------------------------------------------------

(ix) Three Business Days prior to (1) each Funding Date, and (2) each Hedge
Determination Date, the Servicer, on behalf of the Issuer shall, provide to the
Administrative Agent a timeshare loan data file with sufficient information so
that, if required, the Administrative Agent may prepare the Hedge Amortization
Schedule. Subject to the timely delivery of information by the Servicer, with
respect to each Funding Date and each Hedge Determination Date, the
Administrative Agent shall provide the Issuer and the Servicer with the Hedge
Amortization Schedule no later than two (2) Business Days thereafter.

(x) Subject to the limitation on Hedge Agreements in the form of interest rate
swaps set forth in Section 3.03(b)(xii), without affecting the Issuer’s
obligations under Section 3.03(b)(viii), the parties hereto agree that the Hedge
Requirements do not obligate the Issuer to cause the Hedge Counterparty to
terminate, assign or collateralize its Hedge Agreement as a result of such Hedge
Counterparty no longer satisfying the definition of Qualified Hedge
Counterparty, and, consequently, the Issuer may be party to multiple Hedge
Agreements and/or interest rate swaps or interest rate caps with counterparties
which are Qualified Hedge Counterparties as well as counterparties that are not
Qualified Hedge Counterparties, all collectively having an aggregate notional
amount in excess of 100% of the Outstanding Note Balance.

(xi) In the event the Issuer shall execute a Securitization Take-Out
Transaction, whereby all of the Outstanding Note Balance of the Notes is repaid,
it shall terminate all confirmations related to the ISDA Master Agreement and
schedules thereto or long form confirmations, in each case, in the form of
interest rate swaps.

(xii) The notional amount of Hedge Agreements in the form of interest rate swaps
may not exceed 105% of Outstanding Note Balance.

(c) Hedge Reserve Option and Hedge Reserve Amounts. So long as no Hedge Trigger
Event has occurred, in lieu of providing Hedge Agreements, the Issuer may, upon
prior written notice to the Administrative Agent, elect to exercise the Hedge
Reserve Option and to deposit Hedge Reserve Amounts equal to the Hedge Reserve
Account Required Balance in the Hedge Reserve Account.

(d) Notional Amounts and Adjustments.

(i) the Issuer shall, on each Hedge Determination Date, ensure that
collectively, the Hedge Agreements and the Hedge Reserve Amounts cause the
Implied Hedged Amount to be equal to or greater than the Outstanding Note
Balance;

(ii) the Issuer shall, as of each Funding Date, cause the notional amount of the
Hedge Agreements to be adjusted, enter into new Hedge Agreements and/or make
additional deposits to the Hedge Reserve Account such that the Implied Hedged
Amount shall be equal to or greater than the Outstanding Note Balance;

(iii) the Issuer shall, on each Funding Date, adjust (A) the Hedge Agreements to
reflect the Required Cap Rate (in the case of a Hedge Agreement in the form of
an interest rate cap) if such Hedge Agreements provides for a cap rate which is
below the Required Cap Rate; and (B) the termination date of the Hedge
Agreements in accordance with the Hedge Amortization Schedule following such
Funding Date; and

(iv) on any Funding Date, (A) any Hedge Reserve Amounts to be deposited to the
Hedge Reserve Account and (B) any additional premium, termination payment or
other out-of-pocket costs and expenses relating to the adjustments to the Hedge
Agreements, or new Hedge Agreements shall be funded by the Issuer from the
proceeds of the related Increase.”

 

KL2 2780484.5

 

7



--------------------------------------------------------------------------------

Section 3.04 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:

Section 3.04 Distributions.

“(a) Priority of Distributions. So long as no Acceleration Event has occurred
and is continuing, to the extent of Available Funds on deposit in the Collection
Account (including any Reserve Account Draw Amount deposited therein), on each
Payment Date the Indenture Trustee shall, based on the Monthly Servicer Report,
make the following disbursements and distributions to the following parties no
later than 11:00 A.M. (New York City time), in the following order of priority:

(i) to the Indenture Trustee, the Indenture Trustee Fee, plus any accrued and
unpaid Indenture Trustee Fees with respect to prior Payment Dates, and Indenture
Trustee Expenses and Custodial Fees incurred and charged by the Indenture
Trustee during the related Due Period; provided that payments to the Indenture
Trustee as reimbursement for any expenses will be limited to $25,000 per
calendar year (up to a cumulative total of $250,000) as long as no Event of
Default has occurred, and the Notes have not been accelerated, or the Trust
Estate sold, pursuant to this Indenture and Servicing Agreement;

(ii) to the Back-Up Servicer, the Back-Up Servicing Fee, plus any accrued and
unpaid Back-Up Servicing Fees with respect to prior Payment Dates and any
Transition Expenses incurred during the related Due Period (up to an aggregate
cumulative total of $340,000);

(iii) on the Payment Date occurring in January of each year only, to the Owner
Trustee, the Owner Trustee Fee, and on each Payment Date, expenses incurred by
the Owner Trustee; provided that payments to the Owner Trustee as reimbursement
for any expenses will be limited to $10,000 per calendar year (up to a
cumulative total of $100,000) as long as no Event of Default has occurred, and
the Notes have not been accelerated, or the Trust Estate sold, pursuant to this
Indenture and Servicing Agreement;

(iv) on the Payment Date occurring in January of each year only, to the
Administrator, the Administrator Fee, and on each Payment Date, expenses
incurred by the Administrator; provided that payments to the Administrator as
reimbursement for any expenses will be limited to $5,000 per calendar year (up
to a cumulative total of $30,000 as long as no Event of Default has occurred,
and the Notes have not been accelerated, or the Trust Estate sold, pursuant to
this Indenture and Servicing Agreement;

(v) to the Servicer, the Servicing Fee, plus any accrued and unpaid Servicing
Fees with respect to prior Payment Dates;

(vi) to each Hedge Counterparty, its Net Hedge Payment, if any;

(vii) to the Administrative Agent, the Administrative Agent Fee, plus any
accrued and unpaid Administrative Agent Fees with respect to prior Payment
Dates;

(viii) to the Noteholders, the Interest Distribution Amount and any unpaid
Interest Distribution Amounts from prior Payment Dates;

(ix) to the Noteholders, the related Unused Fees and any NPA Costs (other than
the portion thereof related to clause (iii) of the definition of Breakage and
Other Costs), plus any accrued and unpaid Unused Fees and/or NPA Costs (other
than the portion thereof related to clause (iii) of the definition of Breakage
and Other Costs) from prior Payment Dates;

 

KL2 2780484.5

 

8



--------------------------------------------------------------------------------

(x) on a pari passu basis (A) to the Noteholders, the Principal Distribution
Amount and (B) other than if the Hedge Counterparty is the “Defaulting Party” or
the sole “Affected Party” (as such terms are defined in the Hedge Agreement), to
the Hedge Counterparty, the Hedge Termination Payment, if any;

(xi) to the Noteholders, the Usage Step-Up Fees and any unpaid Usage Step-Up
Fees from prior Payment Dates;

(xii) to the Noteholders, any NPA Costs not paid in accordance with (ix) above;

(xiii) after the occurrence and continuance of an Amortization Event, or on and
after the Facility Termination Date, to the Noteholders, all remaining Available
Funds until the Outstanding Note Balance is reduced to zero;

(xiv) to the Hedge Reserve Account, all remaining amounts until the amounts on
deposit in the Hedge Reserve Account shall equal the Hedge Reserve Account
Required Balance;

(xv) to the Reserve Account, all remaining amounts until the amounts on deposit
in the Reserve Account shall equal the Reserve Account Required Balance;

(xvi) to the Hedge Counterparty, any Hedge Termination Payment required under
the Hedge Agreement and not paid in accordance with clause (x) above;

(xvii) to the Indenture Trustee, Custodian and Back-Up Servicer any expenses not
paid in accordance with (i) and (ii) above;

(xviii) to the Owner Trustee, any expenses not paid in accordance with
(iii) above;

(xix) to the Administrator, any expenses not paid in accordance with (iv) above;
and

(xx) to the Owner Trustee for distribution to the owners of the beneficial
interests in the Issuer, any remaining Available Funds on deposit in the
Collection Account.

(b) Acceleration Event. If an Acceleration Event shall have occurred and be
continuing, distributions shall be made in the manner and priority set forth in
Section 6.06 hereof.”

Section 5.03(a)(xvii) of the Indenture shall be amended by deleting the same in
its entirety and replacing it with:

“(xvii) (1) on behalf of the Issuer, monitor the Hedge Agreements and any
amounts on deposit in the Hedge Reserve Account and to prepare such data and
information as may be required by the Issuer, from time to time, to determine
whether the Hedge Requirements are being satisfied, (2) to the extent the Hedge
Reserve Option is exercised and not revoked, provide data and information to the
Administrative Agent three (3) Business Days prior to each Hedge Determination
Date and in the Monthly Servicer Report regarding amounts on deposit in the
Hedge Reserve Account and the Hedge Trigger Events and (3) to the extent the
Hedge Reserve Option is exercised, on each Funding Date and on each Hedge
Determination Date (x) obtain two bids from broker/dealers approved by the
Administrative Agent regarding the purchase price of a Hedge Agreement in the
form of an interest rate cap that meets the requirements of Section 3.03(b) for
a notional amount equal to 95% of the Unhedged Outstanding Note Balance and is
based on the Hedge Amortization Schedule and (y) provide the bids to the Issuer
and the Administrative Agent.”

 

KL2 2780484.5

 

9



--------------------------------------------------------------------------------

Section 6.01(k) of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:

“(k) the failure to maintain Hedge Agreements and/or Hedge Reserve Amounts
satisfying the Hedge Requirements or any Hedge Counterparty ceases to be a
Qualified Hedge Counterparty and such failure continues for five (5) Business
Days; or”

 

  Section 1.03. Amendment of the Note Purchase Agreement

Section 2.02(a)(ix) of the Note Purchase Agreement shall be amended by deleting
the same in its entirety and replacing it with:

“(ix) with respect to any Funding Date, (A) the Hedge Agreements shall have been
adjusted, new Hedge Agreements shall have been entered into and/or additional
deposits to the Hedge Reserve Account shall have been made such that the Implied
Hedged Amount is equal to or greater than the Outstanding Note Balance after
giving effect to such Increase and (B) the Hedge Amortization Schedule shall
have been adjusted in accordance with the Hedge Requirements;”

 

  Section 2.01. Representations and Warranties

MVW, MORI, the Seller and the Issuer hereby represent and warrant to each of the
other Transaction Parties that, after giving effect to this Amendment: (a) the
representations and warranties set forth in each of the Transaction Documents by
each of MVW, MORI, the Seller and the Issuer are true and correct in all
material respects on and as of the date hereof, with the same effect as though
made on and as of such date (except to the extent that any representation and
warranty expressly relates to an earlier date, then such earlier date), (b) on
the date hereof, no Default has occurred and is continuing, and (c) the
execution, delivery and performance of this Amendment in accordance with its
terms and the consummation of the transactions contemplated hereby by any of
them do not and will not (i) require any consent or approval of any Person,
except for consents and approvals that have already been obtained, (ii) violate
any applicable law, or (iii) contravene, conflict with, result in a breach of,
or constitute a default under their organization documents, as the same may have
been amended or restated, or contravene, conflict with, result in a breach of or
constitute a default under (with or without notice or lapse of time or both) any
indenture, agreement or other instrument, to which such entity is a party or by
which it or any of its properties or assets may be bound.

 

  Section 2.02. References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

 

  Section 2.03. Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

 

KL2 2780484.5

 

10



--------------------------------------------------------------------------------

  Section 2.04. Governing Law.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

  Section 2.05. Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

 

  Section 2.06. Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.

 

  Section 2.07. Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

[Signature pages follow]

 

KL2 2780484.5

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

MARRIOTT VACATIONS WORLDWIDE OWNER TRUST 2011-1, as Issuer By:   Wilmington
Trust, National Association,   not individually, but solely in its capacity as  
Owner Trustee   By:  

/s/ Dante M. Monakil

    Name:   Dante M. Monakil     Title:   Vice President Address for notices:
c/o Wilmington Trust, National Association 1220 North Market Street, Suite 202
Wilmington, Delaware 19801 Attention: Dante M. Monakil Telephone Number:
(302) 255-4966 Facsimile Number: (302) 661-2266

 

MORI SPC SERIES CORP., as Seller By:  

/s/ Joseph J. Bramuchi

  Name:   Joseph J. Bramuchi   Title:   Vice President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

MARRIOTT OWNERSHIP RESORTS, INC.., in its individual capacity and as Servicer
and Administrator By:  

/s/ Joseph J. Bramuchi

  Name:   Joseph J. Bramuchi   Title:   Vice President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680 MARRIOTT VACATIONS WORLDWIDE
CORPORATION, as Performance Guarantor By:  

/s/ Joseph J. Bramuchi

  Name:   Joseph J. Bramuchi   Title:   Vice President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

MVCO SERIES LLC, as Owner By:  

/s/ Joseph J. Bramuchi

  Name:   Joseph J. Bramuchi   Title:   Vice President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Back-Up Servicer
and Custodian By:  

/s/ Jennifer Westberg

  Name:   Jennifer Westberg   Title:   Vice President Address for notices: Wells
Fargo Bank, National Association MAC N9311-161 Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479

 

Attention:   Corporate Trust Services/Asset-Backed Administration

Facsimile Number:   (612) 667-3539 Telephone Number:   (612) 667-8058

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee By:  

/s/ Dante M. Monakil

  Name:   Dante M. Monakil   Title:   Vice President Address for notice:
Wilmington Trust, National Association 1220 North Market Street, Suite 202 Mail
Code: MD1-WD22 Wilmington, Delaware, 19801 Attention: Dante M. Monakil, CCTS
Facsimile Number: (302) 661-2266 Telephone Number: (302) 225-4970

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent By:  

/s/ Colin Bennett

  Name:   Colin Bennett   Title:   Director By:  

/s/ Jay Steiner

  Name:   Jay Steiner   Title:   Managing Director Address for notices: 60 Wall
Street New York, New York 10005 Attention: Mary Conners Telephone:
(212) 250-4731 Facsimile: (212) 797-5300 Accounts Name: Commercial Loan Dep ABA
Number: 021-001-033 Bank Name: Deutsche Bank Trust Company Americas Account
Number: 99401268 Attention: Lee Joyner Ph. 904-527-6438 Reference: MVWOT 2011-1

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

MOUNTCLIFF FUNDING LLC as Conduit By:  

/s/ Joseph Soave

  Name:   Joseph Soave   Title:   Chief Financial Officer Address for notices:
20 Gates Management LLC 30 Irving Place, 2nd Floor New York, NY 10003 Attention:
Vidrik Frankfather Telephone: (212) 295-4146 Facsimile: (212) 295-3785 E-mail:
mountcliff@20gates.com; mountcliff.group@db.com; ajohal@20gates.com

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Alternate Purchaser By:  

/s/ Michelangelo Raimondi

  Name:   Michelangelo Raimondi   Title:   Authorized Signatory By:  

/s/ Jason Ruchelsman

  Name:   Jason Ruchelsman   Title:   Authorized Signatory Address for notices:
Eleven Madison Avenue New York, NY 10010 Attention: Conduits and Credit Products
Group Telephone: (212) 325-6688 Facsimile: (212) 325-4599 Bank Name: Bank of New
York, NY ABA Number: 021-000-018 Account Number: 890-039-2770 Attention: Fred
Mastromarino Reference: Credit Suisse AG, Cayman Islands Branch

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH
as Funding Agent By:  

/s/ Michelangelo Raimondi

  Name:   Michelangelo Raimondi   Title:   Associate By:  

/s/ Jason Ruchelsman

  Name:   Jason Ruchelsman   Title:   Authorized Signatory Address for notices:
Eleven Madison Avenue New York, NY 10010 Attention: Conduits and Credit Products
Group Telephone: (212) 325-6688 Facsimile: (212) 325-4599 Bank Name: Bank of New
York, NY ABA Number: 021-000-018 Account Number: 890-038-7025 Attention: Fred
Mastromarino Reference: Credit Suisse AG, New York Branch

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

THAMES ASSET GLOBAL SECURITIZATION NO. 1, INC. as Conduit By:  

/s/ David V. DeAngelis

  Name:   David V. DeAngelis   Title:   Vice President Address for notices: c/o
The Royal Bank of Scotland Securitization Support 250 Bishopsgate London EC2M
4AA Email: secsupportconduit@rbs.com Attention: Kristina Neville Telephone:
(312) 664-6566 Facsimile: (203) 873-5753 Bank: Royal Bank of Scotland N.V.
Accounts for Payments: Thames Asset Global Securitization No. 1, Inc. ABA
Number: 021-000-021 Account Number: 11948742 Reference: MVWOT 2011-1

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC as Alternate Purchaser and Funding Agent By:  
RBS Securities Inc., as agent By:  

/s/ David J. Donofrio

  Name:   David J. Donofrio   Title:   Director Address for notices: c/o The
Royal Bank of Scotland 550 W. Jackson Blvd., 18th Floor Chicago, IL 60661
Attention: Kristina Neville Telephone: (312) 664-6566 Facsimile: (203) 873-5753
Bank: JPMorgan Chase Bank Account for Payments: Royal Bank of Scotland PLC NY
ABA Number: 021-000-021 Account Number: 400931052 Reference: MVWOT 2011-1

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

SUNTRUST BANK as Non-Conduit Committed Purchaser By:  

/s/ Pawan Churiwal

  Name:   Pawan Churiwal   Title:   Vice President Address for notices: 3333
Peachtree Street NE 10th Floor East Atlanta, Georgia 30326 Attention: Kayla
Williams and David Morley Telephone: (404) 926-5475 Facsimile: (404) 495-2171
Email: strh.afg.funding@suntrust.com Bank: SunTrust Banks ABA Number: 061000104
Account Number: 1000022220783 Account Name: STB AGENCY SERVICES OPERATING ACCT
Attention: Doug Weltz Reference: MVWOT 2011-1

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS as Non-Conduit Committed Purchaser By:  

/s/ Jay Steiner

  Name:   Jay Steiner   Title:   Managing Director By:  

/s/ Mary Connors

  Name:   Mary Connors   Title:   Director Address for notices: 60 Wall Street
New York, New York 10005 Attention: Mary Conners Telephone: (212) 250-4731
Facsimile: (212) 797-5300 Accounts Name: Commercial Loan Dep ABA Number:
021-001-033 Bank Name: Deutsche Bank Trust Company Americas Account Number:
99401268 Attention: Lee Joyner Ph. 904-527-6438 Reference: MVWOT 2011-1

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as Non-Conduit Committed Purchaser By:  

/s/ Steven Maysonet

  Name:   Steven Maysonet   Title:   Vice President Address for notices: Bank of
America, National Association 214 North Tryon Street, 15th Floor NC1-027-15-01
Charlotte, North Carolina 28255 Attention: Securitization Finance Group c/o
Robert Wood / Steven Maysonet Telephone: 980-388-5938 / 980-387-1386
Email: robert.wood@baml.com steven.maysonet@baml.com Accounts for Payments: Bank
of America ABA Number: 026 009 593 Account Name: Wire Clearing Account Account
Number: 4426457864 Attention: Sean C. Walsh Attention: 980-386-0159 Reference:
Marriott Vacations Worldwide Owner Trust 2011-1

 

KL2 2780484, Omnibus Amendment No. 1



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC as Non-Conduit Committed Purchaser By:  

/s/ Ajay Jagsi

  Name:   Ajay Jagsi   Title:   Vice President Address for notices: 14241 Dallas
Parkway, Suite 1300 Dallas, Texas 75254 Attention: Ajay Jagsi Telephone:
(972) 851-9220 Facsimile: (866) 719-9124 Accounts for Payments: ABA Number:
121-000-248 Account Number: 4124923707 Attention: Latonya Whitfield Reference:
Marriott Vacations Worldwide Owner Trust 2011-1

 

KL2 2780484, Omnibus Amendment No. 1